SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A Amendment No.1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURUTIES EXCHANGE ACT OF 1934 For the fiscal quarterly period ended June 30, 2011 Commission file number 000-53851 CommerceTel Corporation (Exact Name of Registrant as Specified in Its Charter) Nevada 26-3439095 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 8929 Aero Drive, Suite E San Diego, CA92123 (Address of Principal Executive Offices & Zip Code) (866) 622-4261 (Telephone Number) Dennis Becker CommerceTel Corporation. 8929 Aero Drive, Suite E San Diego, CA92123 Telephone & Facsimile (866) 622-4261 (Name, Address and Telephone Number of Agent for Service) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to section12(g) of the Act: Common Stock, $.001par value Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of August 15, 2011, the registrant had 22,314,150 shares of common stock issued and outstanding. EXPLANATORY NOTE This amendment to the Quarterly Report on Form 10-Q of CommerceTel Corporation (the "Form 10-Q") is being filed to include in the exhibit index a reference to the XBRL files only. No other changes were made to the Form 10-Q. Item 6. Exhibits. The exhibits listed in the Exhibit Index immediately preceding the exhibits are filed as part of this Quarterly Report on Form10-Q and such Exhibit Index is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized CommerceTel Corporation Date: September 1, 2011 By: /s/Dennis Becker Dennis Becker Chief Executive Officer (Principal Executive Officer) Date: September 1, 2011 By: /s/Matthew Szot Matthew Szot Chief Financial Officer (Principal Financial Officer) Exhibit Index Exhibit Number Description 4.1 Form of Warrant* 4.2 Secured Subordinated Promissory Note Dated as of April 1, 2011** 10.1 Asset Purchase Agreement dated as of March 3, 2011 by and among the Company, Adsparq Limited and certain shareholders identified therein* 10.2 Form of Subscription Agreement* 10.3 Acquisition Agreement dated April 8, 2011, by and among the Company, Mobile Visions, Inc., Mobivity LLC and the shareholders identified therein** 31.1 Certification of Dennis Becker, Chief Executive Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* 31.2 Certification of Matthew Szot, Chief Financial Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* 32.1 Certification of Dennis Becker, Chief Executive Officer, and Matthew Szot, Chief Financial Officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* 101.INS XBRL Instance Document*** 101.SCH XBRL Taxonomy Extension Schema*** 101.CAL XBRL Taxonomy Extension Calculation Linkbase*** 101.DEF XBRL Taxonomy Extension Definition Linkbase*** 101.LAB XBRL Taxonomy Extension Label Linkbase*** 101.PRE XBRL Taxonomy Extension Presentation Linkbase*** * Incorporated by reference to the Company's Quarterly Report Form 10-Q for the quarter ended June 30, 2011. ** Incorporated by reference to the Company's Current Report on Form 8-K filed April 11, 2011 *** Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability.
